ACCEPTED
                                                                                                 01-15-00183-CR
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                           7/31/2015 11:32:49 AM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                      IN THE COURT OF APPEALS FOR THE
                       FIRST COURT OF APPEALS DISTRICT
                               No. 01-15-00183-CR                            FILED IN
                                                                      1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
ROY VASQUEZ                                                           7/31/2015 11:32:49 AM
Appellant,                                                            CHRISTOPHER A. PRINE
                                                                               Clerk
                                                         On Appeal From the 230th
V.                                                       District Court of Harris County
                                                         Trial Cause Number 1437421
THE STATE OF TEXAS
Appellee


 APPELLANT'S FINAL MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Roy Vasquez, Appellant in the above cause, would respectfully request that the Court

grant his motion to extend the time to file his brief. In support of said motion, Appellant

would show unto the Court the following:

                                             I.

       This appeal lies from the Appellant's conviction in The State of Texas v. Roy Vasquez,

cause number 1437421 in the 230th District Court of Harris County, Texas. The Appellant

was charged by indictment with aggravated sexual assault on August 8, 2014. The Appellant

was found guilty of the lesser-included offense of sexual assault on February 12, 2015,

following a jury trial. The Appellant was sentenced to seventeen (17) years confinement in

the Texas Department of Corrections – Institutional Division. Two previous extensions have

been requested and granted. The Appellant’s completed brief is being filed simultaneously

with this motion.
                                              II.

       Appellant's attorney of record has not been able to timely file the brief for the

following reasons:


              1.     A direct appeal brief in Jeremy Washington v. State of Texas, cause number
                     1862655, which was submitted on July 13, 2015;

              2.     A direct appeal brief in Kenneth Brown v. State of Texas, cause number
                     1389982, which is due on August 5, 2015;

              3.     A direct appeal brief in Sylvia Collins v. State of Texas, cause number
                     1390220, which is due on August 17, 2015;

              4.     Investigation for a potential Motion for New Trial in Alton Jolivette v.
                     State of Texas, cause numbers 1428512, 1428510 & 1428708, which
                     would be due on August 24, 2015.
                                              III.

       An extension of time is necessary so that the brief can be timely filed. This motion is

not made for the purpose of delay.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable

Court will grant this requested extension of time to file the Appellant's Brief in the above

cause and extend the time for filing the brief to today, July 31, 2015.


                                                     Respectfully submitted,

                                                     Alexander Bunin
                                                     Chief Public Defender

                                                     /s Mark Kratovil______________
                                                     Mark Kratovil
                                                     State Bar No. 24076098
                                                     Harris County Public Defender’s Office
                                                     Assistant Public Defender
                                                     1201 Franklin, 13th Floor
                                                     Houston, Texas 77002
                                                     Tel: (713)274-6728
                                                     e-Fax: (713)437-4339
                             CERTIFICATE OF SERVICE

        I certify that on July 31, 2015, a copy of the foregoing instrument has been served
upon the State of Texas by electronic delivery to the Appellate Division of the Harris County
District Attorney’s Office.

                                                  /s Mark Kratovil
                                                  MARK KRATOVIL